Citation Nr: 0027021	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  93-10 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected left 
shoulder disability, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from March 1943 to 
January 1946.

This appeal arises from an August 1992, Department of 
Veterans Affairs Regional Office, St. Petersburg, Florida 
(VARO) rating decision, which, in pertinent part, denied the 
appellant an increased rating for his service-connected left 
shoulder disability, evaluated as 30 percent disabling. 

The Board remanded the appellant's claim for further 
development in April 1995 and August 1997 decisions.  
Additional development was completed, and the appellant's 
claim has been returned to the Board for further 
adjudication.


FINDINGS OF FACT

1.  The appellant is right-handed.

2.  Current manifestations of the appellant's service-
connected left (minor) shoulder disability include 
degenerative changes substantiated by x- ray findings, 
limitation of abduction to 60 degrees and pain on motion. 


CONCLUSION OF LAW

Manifestations of the appellant's service-connected left 
shoulder disability are no more than 30 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.951(b), 4.20, 
4.27, 4.40, 4.45, 4.59, 4.68, 4.70, 4.71a Diagnostic Codes 
5010- 5201(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the appellant's claim for an increased rating, the 
Board finds that the appellant has satisfied his statutory 
burden of submitting evidence which is sufficient to justify a 
belief that his claim is "well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  It is also clear that the appellant's claim has been 
adequately developed for appellate review purposes by VARO, 
and that the Board may therefore proceed to disposition of the 
matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1999) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1997) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The appellant is currently evaluated under 38 C.F.R. § 4.71a 
Diagnostic Codes 5010- 5201 (1999).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis confirmed by X- ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code for the specific joint involved.  The diagnostic criteria 
for limitation of motion of the minor arm call for a 30 
percent disability evaluation for limitation of motion to 25 
degrees from the side.  38 C.F.R. § 4.71a Diagnostic Code 5201 
(1999).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202 for other 
impairment of the minor humerus, a 40 percent disability 
evaluation is warranted for fibrous union of the humerus; a 50 
percent disability evaluation is warranted for nonunion (false 
flail joint) of the humerus; and a 70 percent disability 
rating is warranted for loss of the head of the humerus (flail 
shoulder).  38 C.F.R. § 4.71a Diagnostic Code 5202 (1999).

The diagnostic criteria for ankylosis of the minor 
scapulohumeral articulation call for a 30 percent disability 
evaluation for intermediate ankylosis, between favorable 
(abduction to 60 degrees) and unfavorable (abduction limited 
to 25 degrees); and a 40 percent disability evaluation is 
warranted for unfavorable ankylosis with abduction limited to 
25 degrees from the side.  38 U.S.C.A. § 4.71a Diagnostic Code 
5200 (1999).  It is noted that the scapula and humerus move as 
one piece.  38 C.F.R. § 4.71a Diagnostic Code 5200 (1999).

The Board will first review the appellant's pertinent history.

The appellant sustained an injury to the left shoulder in 
service.  On the initial VA examination in 1947, findings 
included shoulder pain on motion.  A 10 percent rating was 
assigned from January 1947.  In 1981, an arthrogram showed a 
torn left rotator cuff.  Advanced calcific tendinitis with 
degenerative changes and limitation of motion were also noted.  
The rating for the shoulder was increased to 20 percent from 
February 1981.  Following examination in 1989 that showed 
flexion and abduction to 30 degrees, the rating was increased 
to 30 percent from April 1989.  The appellant is right-handed.

On VA joints examination was conducted in May 1992, the 
appellant had forward elevation of the left shoulder to 90 
degrees, abduction to 90 degrees, and external and internal 
rotation to 30 degrees.  The diagnosis was degenerative joint 
disease, both shoulders.  

In a November 1992 statement, the appellant's comrade, J. K., 
reported that that he had been in contact with the appellant 
for years, and that he always complained of pain in his neck 
and shoulder which had become worse with age. 

A December 1992 VA treatment entry reported that the appellant 
complained of left shoulder pain.  The examiner indicated 
osteoarthritis of the left shoulder, c-spine, and right 
shoulder, with left shoulder limited motion - frozen shoulder.

A VA examination was conducted in February 1993.  The 
appellant complained of left shoulder pain.  The examiner 
observed that, as the appellant stood with his back to the 
examiner, his shoulders were shifted to the right, lining up 
with his hip.  The left shoulder measured 1 inch shorter from 
the sternal notch to the outside of the deltoid muscle on the 
left than it did on the right.  There was no visible atrophy 
of the muscles of the upper extremity.  However, the appellant 
said that he could not move his arm either to measure 
abduction, adduction, internal and/or external rotation.  It 
was noted that May 1992 x-rays of the left shoulder showed 
degenerative joint disease, particularly of the 
acromioclavicular and glenoid humerus joints.  New x-rays were 
not ordered in view of the multiple x-rays previously taken 
and the findings of less than one year earlier.  Diagnosis was 
degenerative joint disease of the left shoulder, 
acromioclavicular and glenohumeral joints.

Medical treatment records from the appellant's private 
physicians, John R. Little, M.D. and John D. Campbell, M.D., 
of the Spine and Neurologic Surgery Center, dated from 
December 1992 to August 1993, were submitted, which merely 
revealed that the appellant was seen for cervical radiculitis 
and right rotator cuff tear following a work injury in October 
1992, prior to which the appellant reported that he was 
asymptomatic.  He was hospitalized at Naples Community 
Hospital, Inc. for surgery and received right-sided 
foraminotomies for cervical radiculopathies.  Post-operative 
diagnosis was right C3, C4 and C5 radiculopathy secondary to 
multi-level foraminal stenosis.  No complaints referable to 
his left shoulder were indicated.

A VA joints examination was conducted in September 1997.  The 
appellant complained of left shoulder pain.  He claimed that 
he slept on his right shoulder, back or stomach, as he could 
not sleep on his left shoulder.  There was no swelling or 
deformity.  The left shoulder was one inch lower than the 
right.  There was tenderness to deep palpation on both 
acromioclavicular joints.  

The appellant had flexion of the left shoulder from 0 to 40 
degrees, extension from 0 to 20 degrees, internal rotation 
from 0 to 30 degrees, external rotation from 0 to 40 degrees, 
abduction from 0 to 60 degrees, and adduction from 0 to 20 
degrees.  No prosthesis was used for shoulder problems.  He 
could touch the back of his head with his right arm, but not 
with his left.  He lacked two inches with the right hand, and 
six inches with the left hand, to touch the opposite inferior 
angle of the scapula.  The dynamometer test showed the right 
hand 8 kg, average four trials, and 11 kg on the left, average 
four trials.  There was no dislocation of either shoulder 
noted.  Coordination was good on both arms.  There was pain on 
any movement of the left shoulder.  He became tired after five 
or six forward flexions on both shoulders.  Surgery to the 
left shoulder had not been recommended by his orthopedist. 

X-rays of both shoulders were ordered.  Review of a 1992 x-ray 
of the left shoulder showed degenerative joint disease of the 
acromioclavicular joint and glenohumeral joint.  Diagnosis 
referable to the left shoulder was of degenerative joint 
disease, acromioclavicular and glenohumeral joint.  The 
examiner commented that range of motion was with consideration 
of pain, fatigue, weakness and coordination.  Flare-ups 
occurred daily, and at any time the appellant exerted any of 
his shoulder beyond the limits of range of movement.  The pain 
was moderate to severe, and limited the function and movement 
of both shoulders, the left more than the right.  September 
1997 x-rays of the left shoulder demonstrated deformity of the 
distal end of the clavicle, suggesting an old healed fracture.  
The shoulder was otherwise unrevealing.  The joint space 
appeared normal.  The impression was of old healed fracture 
deformity of the distal end of the left clavicle.

VA treatment abstracts dated in February 2000 merely revealed 
that the appellant requested an injection in his left 
shoulder.

As mentioned, the severity of a shoulder disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999) (Schedule).  Currently, the appellant 
is rated based upon limitation of motion of the arm under 
Diagnostic Codes 5010- 5201.

Recent x-rays have confirmed arthritis of the shoulder.  
Recent evidence also shows that the appellant is able to 
abduct the shoulder to within 60 degrees of his side.  
Limitation of motion to this degree is 20 percent disabling 
under Diagnostic Code 5201.  He does not have ankylosis of 
the scapula and humerus (Diagnostic Code 5200) or fibrous 
union of the humerus (Diagnostic Code 5202).

According to the recent VA examination, the appellant also 
describes left shoulder pain with daily exacerbations.  
According to the examiner, these symptoms limit function.  
With consideration of 38 C.F.R. § 4.59, he is entitled to an 
additional 10 percent rating in contemplation of this painful 
motion.  The combined rating for the left shoulder disability 
is, therefore, properly 30 percent, but no more than 30 
percent.  Accordingly, a rating greater than the currently 
assigned 30 percent cannot be justified.  38 C.F.R. § 4.25 
(1999).

Moreover, application of the extraschedular provision is also 
not warranted in this case.  38 C.F.R. § 3.321(b) (1999).  
There is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).

The benefit of the doubt rule is not for application in this 
case, as the evidence preponderates against the claim. 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998).  
Accordingly, an increased evaluation greater than 20 percent 
is not warranted at this time.


ORDER

Entitlement to an increased rating for the appellant's 
service-connected left shoulder disability is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


